DOCUMENTS UNDER SEAL
                      Case 3:20-cr-00452-EMC Document 32 Filed 12/28/20 Page 115
                                                           TOTAL TIME (m ins):
                                                                               ofminutes
                                                                                  1
MAGISTRATE JUDGE                             DEPUTY CLERK                                 REPORTER/FTR
MINUTE ORDER=220                          Melinda K. Lock                              Zoom Recording Time: 11:13 - 11:28
MAGISTRATE JUDGE                              DATE                                         NEW CASE          CASE NUMBER
SALLIE KIM                                   December 28, 2020                                               3:20-cr-00452-EMC
                                                         APPEARANCES
DEFENDANT                                     AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                          PD.       RET.
Francisco Ricardo Miranda                              Y         P        Jesse Garcia                              APPT.
U.S. ATTORNEY                                 INTERPRETER                                FIN. AFFT                COUNSEL APPT'D
Daniel Pastor                                 Mireille Miransky - Spanish                SUBMITTED

PROBATION OFFICER              PRETRIAL SERVICES OFFICER                  DEF ELIGIBLE FOR                 PARTIAL PAYMENT
                               Brad Wilson                                APPT'D COUNSEL                   OF CJA FEES
                                          PROCEEDINGS SCHEDULED TO OCCUR
        INITIAL APPEAR               PRELIM HRG       MOTION           JUGM'T & SENTG                                     STATUS
                                                                                                                          TRIAL SET
        I.D. COUNSEL                 ARRAIGNMENT              BOND HEARING                IA REV PROB. or                 OTHER
                                   held - 2 mins                                          or S/R
        DETENTION HRG                ID / REMOV HRG           CHANGE PLEA                 PROB. REVOC.                    ATTY APPT
    held - 14 mins                                                                                                        HEARING
                                                         INITIAL APPEARANCE
         ADVISED                   ADVISED                    NAME AS CHARGED                TRUE NAME:
         OF RIGHTS                 OF CHARGES                 IS TRUE NAME
                                                           ARRAIGNM ENT
        ARRAIGNED ON                  ARRAIGNED ON               READING W AIVED                 W AIVER OF INDICTMENT FILED
        INFORMATION                   INDICTMENT                 SUBSTANCE
                                                             RELEASE
       RELEASED             ISSUED                      AMT OF SECURITY           SPECIAL NOTES                   PASSPORT
       ON O/R               APPEARANCE BOND             $ 50,000 p/r                                              SURRENDERED
                                                                                                                  DATE: 12/31/2020
 PROPERTY TO BE POSTED                             CORPORATE SECURITY                          REAL PROPERTY:
     CASH    $


       MOTION          PRETRIAL                    DETAINED          RELEASED         DETENTION HEARING                   REMANDED
       FOR             SERVICES                                                       AND FORMAL FINDINGS                 TO CUSTODY
       DETENTION       REPORT                                                         W AIVED
 ORDER REMOVED TO THE DISTRICT OF
                                                                PLEA
    CONSENT                        NOT GUILTY                  GUILTY                       GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                    CHANGE OF PLEA              PLEA AGREEMENT               OTHER:
    REPORT ORDERED                                             FILED
                                                           CONTINUANCE
 TO:                                ATTY APPT                 BOND                       STATUS RE:
1/20/2021                           HEARING                   HEARING                    CONSENT                     TRIAL SET

 AT:                                SUBMIT FINAN.               PRELIMINARY              CHANGE OF                   67$786
                                    AFFIDAVIT                   HEARING                  PLEA
2:30 PM                                                         BBBBBBBBBBBBB
BEFORE HON.                         DETENTION                   $55$,*1MENT               MOTIONS                    JUDGMENT &
                                    HEARING                                                                          SENTENCING
Edward M. Chen
        TIME W AIVED                TIME EXCLUDABLE             IDENTITY /               PRETRIAL                    PROB/SUP REV.
                                    UNDER 18 § USC              REMOVAL                  CONFERENCE                  HEARING
                                    3161                        HEARING
                                                    ADDITIONAL PROCEEDINGS
Defendant waives personal appearance and consents to proceeding by video. Proffers heard. The Court will release the
defendant on the conditions recommended by PTS with the addition of electronic monitoring and a curfew. Defendant and
surety consent to the Court signing the bond on their behalf. The Government requests a 24 hour stay of the bond to appeal
to the District Court. The request is granted by the Court. Parties to submit stipulation excluding time.
                                                                                                       DOCUMENT NUMBER:
